         Case 1:18-cr-00601-PGG Document 449 Filed 04/06/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

             -against-                                                  ORDER

JEAN-CLAUDE OKONGO LANDJI and JIBRIL                               18 Cr. 601 (PGG)
ADAMU,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               The conferences in this action previously scheduled for April 7, 2021 are

adjourned to May 3, 2021. Defendant Adamu’s conference will take place at 9:00 a.m.

Defendant Landji’s conference will take place at 10:30 a.m. Both conferences will proceed by

telephone.

               The parties are directed to dial 888-363-4749 to participate, and to enter the

access code 6212642. The press and public may obtain access to the telephone conference by

dialing the same number and using the same access code. The Court is holding multiple

telephone conferences on this date. The parties should call in at the scheduled time and wait on

the line for their case to be called. At that time, the Court will un-mute the parties’ lines. Two

days before the conference, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will be

using to dial into the conference so that the Court knows which phone numbers to un-mute. The

email should include the case name and case number in the subject line.

Dated: New York, New York
       April 6, 2021
